78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Duane GLASS, Appellant,v.Dora B. SCHRIRO;  James D. Purkett, in their individual andofficial capacities, and on behalf of themselvesand all similarly situated agents,successors in office, Appellees.
No. 95-2957EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 1, 1996.Filed March 6, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Duane Glass appeals the district court's adverse grant of summary judgment in Glass's 42 U.S.C. § 1983 action.   Having carefully considered the record and the parties' briefs, we conclude no error of law appears.   We thus affirm the decision of the district court without further discussion.   See 8th Cir.  R. 47B.